IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 25, 2008
                                     No. 05-30604
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

LEVI MELONE, also known as Bubba Chicken

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:03-CR-355-7


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Levi Melone appeals the sentence imposed following his conviction for
conspiracy to distribute and possess with the intent to distribute five kilograms
or more of cocaine hydrochloride and 50 grams or more of cocaine base and use
of a communication facility in a drug trafficking offense. Melone argues that the
district court erred by applying 21 U.S.C. § 851(e) to hold that his denial of a
prior conviction was time barred.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 05-30604

      The evidence before the district court established the fact of Melone’s prior
conviction. Melone offered no argument or evidence before the district court, nor
has he offered any before this court, that calls into question his identity as the
offender named in the prior conviction. Accordingly, he has not shown error in
the application of the enhancement, and his conviction is affirmed. See United
States v. Majors, 328 F.3d 791, 796-97 (5th Cir. 2003); United States v. Garcia,
954 F.2d 273, 277-78 (5th Cir. 1992).
      AFFIRMED.




                                        2